             Case 2:20-cv-02267-RFB-NJK Document 17
                                                 19 Filed 02/16/21
                                                          02/17/21 Page 1 of 4
                                                                             3



      JENNIFER BERGH
 1    Nevada Bar No. 14480
      QUILLING SELANDER LOWNDS
 2
      WINSLETT & MOSER, P.C.
 3    2001 Bryan Street, Suite 1800
      Dallas, Texas 75201
 4    Telephone: (214) 560-5460
      Facsimile: (214) 871-2111
 5    jbergh@qslwm.com
      COUNSEL FOR TRANS UNION LLC
 6

 7    **Designated Attorney for Personal Service**
      Trevor Waite, Esq.
 8    Nevada Bar No.: 13779
      6605 Grand Montecito Parkway, Suite 200
 9    Las Vegas, Nevada 89149

10
                               IN THE UNITED STATES DISTRICT COURT
11
                                     FOR THE DISTRICT OF NEVADA
12
     JAMES ROOT,                                             Case No. 2:20-cv-02267-RFB-NJK
13
                              Plaintiff,                     JOINT MOTION AND ORDER
14                                                           EXTENDING DEFENDANT TRANS
     v.
                                                             UNION LLC’S TIME TO FILE AN
15
     AMERICAN EXPRESS NATIONAL BANK,                         ANSWER OR OTHERWISE
16   EXPERIAN INFORMATION SOLUTIONS,                         RESPOND TO PLAINTIFF’S
     INC., TRANS UNION LLC,                                  COMPLAINT
17
                                                             (FIRST REQUEST)
                               Defendants.
18

19               Plaintiff James Root (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by

20    and through their respective counsel, file this Joint Motion Extending Defendant Trans Union’s

21    Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

22               1.    On December 15, 2020, Plaintiff filed his Complaint. The current deadline for

23    Trans Union to answer or otherwise respond to Plaintiff’s Complaint is February 16, 2021.

24               2.    On February 15, 2021, counsel for Trans Union communicated with Plaintiff’s

25    counsel via email regarding an extension within which to file a response to the Complaint, and

26    Plaintiff’s counsel agreed to the extension.

27               3.    The parties are actively discussing a potential early resolution of this case, and the

28    parties believe an extension of this nature may save waste of the parties’ time and expense. The

                                                                                                            1
     4837773.2
             Case 2:20-cv-02267-RFB-NJK Document 17
                                                 19 Filed 02/16/21
                                                          02/17/21 Page 2 of 4
                                                                             3




 1    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 2    discussions.

 3               4.   Moreover, Trans Union’s counsel will need additional time to review the

 4    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 5    in good faith and not for the purposes of delay.

 6               5.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 7    otherwise respond to Plaintiff’s Complaint up to and including March 8, 2021. This is the first

 8    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 9    Dated this 16th day of February 2021.

10                                                 QUILLING SELANDER LOWNDS
                                                   WINSLETT & MOSER, P.C.
11
                                                   /s/ Jennifer Bergh
12
                                                   Jennifer Bergh
13                                                 Nevada Bar No. 14480
                                                   2001 Bryan Street, Suite 1800
14                                                 Dallas, Texas 75201
                                                   Telephone: (214) 560-5460
15                                                 Facsimile: (214) 871-2111
16                                                 jbergh@qslwm.com
                                                   COUNSEL FOR TRANS UNION LLC
17
                                                   LAW OFFICE OF KEVIN L. HERNANDEZ
18
                                                   /s/ Kevin L. Hernandez
19                                                 Kevin L. Hernandez
20                                                 Nevada Bar No. 12594
                                                   8872 S. Eastern Ave., Suite 270
21                                                 Las Vegas, NV 89123
                                                   Telephone: (702) 563-4450
22                                                 Facsimile: (702) 552-0408
                                                   kevin@kevinhernandezlaw.com
23                                                 COUNSEL FOR PLAINTIFF
24

25

26

27

28

                                                                                                      2
     4837773.2
             Case 2:20-cv-02267-RFB-NJK Document 17
                                                 19 Filed 02/16/21
                                                          02/17/21 Page 3 of 4
                                                                             3




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this
                 Dated:     ______ day
                         February  17, of ______________________ 2021.
                                       2021
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     4837773.2
